Case: 15-41445      Document: 00513892949         Page: 1    Date Filed: 03/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                      No. 15-41445                               FILED
                                                                             March 1, 2017
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk

                                                 Plaintiff-Appellee

v.

JAMES DOUGLAS NICHOLS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 4:13-CV-56
                             USDC No. 4:09-CR-222-2


Before HIGGINBOTHAM, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       James Douglas Nichols, federal prisoner # 16570-078, filed a 28 U.S.C.
§ 2255 motion to vacate his sentence for conspiracy to possess with intent to
distribute heroin. Nichols seeks a certificate of appealability (COA) and leave
to proceed in forma pauperis (IFP) to appeal the magistrate judge’s order
closing his case administratively. This court must examine the basis of its
jurisdiction, sua sponte, if necessary. See Mosley v. Cozby, 813 F.2d 659, 660


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41445    Document: 00513892949     Page: 2   Date Filed: 03/01/2017


                                 No. 15-41445

(5th Cir. 1987). A magistrate judge has authority to hear and determine
pretrial matters. See 28 U.S.C. § 636(b)(1)(A). As a general rule, an order
issued by a magistrate judge is not a final order appealable to this court. See
Donaldson v. Ducote, 373 F.3d 622, 624 (5th Cir. 2004); see also Colburn v.
Bunge Towing, Inc., 883 F.2d 372, 379 (5th Cir. 1989) (noting that appellate
courts are without jurisdiction to hear appeals directly from federal magistrate
judges). Additionally, the constitution does not permit a magistrate judge to
enter a final judgment in a § 2255 proceeding. United States v. Johnston, 258
F.3d 361, 372 (5th Cir. 2001). We lack jurisdiction to address this appeal. See
Donaldson, 373 F.3d at 624. Accordingly, we deny Nichols’s two motions as
moot.
        APPEAL DISMISSED; MOTIONS DENIED AS MOOT.




                                       2